                                                                                                          Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15    Desc
                                                                                                                                          Main Document    Page 1 of 71



                                                                                                            1 Christopher R. Dryden, Esq. (SBN 234476)
                                                                                                              R. Michael Ghilezan, Esq. (SBN 282340)
                                                                                                            2 Joshua Herndon, Esq. (SBN244106)
                                                                                                              GLOBAL LEGAL LAW FIRM
                                                                                                            3 380 Stevens Avenue, Suite 311
                                                                                                              Solana Beach, California 92075
                                                                                                            4 Tel.: (888) 846-8901
                                                                                                              Fax: (888) 846-8902
                                                                                                            5 Email: mghilezan@attorneygl.com

                                                                                                            6 Attorneys for Creditors WILLIAM HARTER,
                                                                                                              MONICA HARTER, and HELP THE ONE, INC.
                                                                                                            7

                                                                                                            8
                                                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                                                            9
                                                                                                                              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                                                           10
                                                                                                                In re                                        )   Case No. 8:19-bk-12516-TA
                                                                                                           11                                                )
                                                                                                                ULTIMATE BRANDS, INC.,                       )   Chapter 7
                                                                                                           12                                                )
GLOBAL LEGAL LAW FIRM




                                                                                                                                                             )   DECLARATION OF JOSHUA J.
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13                  Debtor.                       )
                                                                                                                                                             )   HERNDON IN SUPPORT OF
                                                                                         (888) 846-8901




                                                                                                           14                                                )   AMENDED CREDITORS' MOTION
                                                                                                                                                             )   REQUESTING IMPOSITION OF
                                                                                                           15                                                )
                                                                                                                                                             )   MONETARY SANCTIONS
                                                                                                           16                                                )   PURSUANT TO FRBP 9011
                                                                                                                                                             )
                                                                                                           17                                                )
                                                                                                                                                             )   Date: February 11, 2020
                                                                                                           18                                                )   Time: 11:00 a.m.
                                                                                                                                                             )
                                                                                                           19                                                )   Courtroom: 5B
                                                                                                                                                             )   Address: 411 w. Fourth Street
                                                                                                           20                                                )            Santa Ana, CA 92701
                                                                                                           21
                                                                                                                         I, Joshua J. Herndon, declare:
                                                                                                           22
                                                                                                                         1.     I am an attorney with Global Legal Law Firm, which is counsel of record
                                                                                                           23
                                                                                                                for William Harter, Monica Harter, and Help the One, Inc., creditors in the above-
                                                                                                           24
                                                                                                                captioned Chapter 7 case. I have first-hand and personal knowledge of the matters
                                                                                                           25
                                                                                                                stated in this declaration, and if called as a witness, I could and would testify thereto
                                                                                                           26
                                                                                                                competently under oath.
                                                                                                           27
                                                                                                                         2.     On November 13, 2019, Mr. Tinho Mang, counsel for the Mr. Richard
                                                                                                           28
                                                                                                                A. Marshack, in his capacity as Chapter 7 Trustee (hereinafter, the “Trustee”) of the
                                                                                                                                                             1
                                                                                                                        DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                                 IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15      Desc
                                                                                                                                     Main Document    Page 2 of 71



                                                                                                            1 Bankruptcy Estate (the “Estate”) of Ultimate Brands Inc. (hereinafter, the “Debtor”),

                                                                                                            2 sent an email to which he attached the version of the order granting the Cash Collateral

                                                                                                            3 Agreement (the "Proposed Order") that would eventually become the Lodged Order.

                                                                                                            4 In his November 13, 2019 email, Mr. Mang asked the recipients of the email to

                                                                                                            5 respond whether the form of order is approved by 3:00 pm on Friday, November 15,

                                                                                                            6 2019, and provided instructions if the form of order was approved. A true and correct

                                                                                                            7 copy of Mr. Mang's November 13, 2019 email is included in the email chain that is

                                                                                                            8 attached to Creditors' Objection to Proposed Order Granting Motion to Approve Cash

                                                                                                            9 Collateral Agreement, Compromise, and Post-Petition Financing Lodged by Trustee
                                                                                                           10 (the "Objection") as Exhibit 1. A true and correct copy of the Proposed Order, which

                                                                                                           11 was attached to Mr. Mang's November 13, 2019 email above, is attached to the

                                                                                                           12 Objection as Exhibit 2.
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13         3.    At 2:45 pm on Friday, November 15, 2019 (prior to Mr. Mang's 3:00 pm
                                                                                         (888) 846-8901




                                                                                                           14 deadline), I sent Mr. Mang an email wherein I stated in relevant part:

                                                                                                           15         "Attached hereto are two versions of the proposed form of order granting
                                                                                                                      the trustee’s motion for use of cash collateral with 660 BVD you attached
                                                                                                           16         to your email below (the “Order”). One version has my proposed
                                                                                                                      redlined revisions to the Order, and the other version incorporates the
                                                                                                           17         redlined revisions. You will see that some extensive formatting-related
                                                                                                                      work will be needed in order to finalize the Order."
                                                                                                           18
                                                                                                                      One of the attachments to the above November 15, 2019 email from me
                                                                                                           19
                                                                                                                included proposed redlined revisions to the Proposed Order, and the other attachment
                                                                                                           20
                                                                                                                incorporated those redlined revisions (collectively, the "Proposed Revised Orders").
                                                                                                           21
                                                                                                                A true and correct copy of my 2:45 pm November 15, 2019 email above is included
                                                                                                           22
                                                                                                                in the email chain that is attached to the Objection as Exhibit 1. A true and correct
                                                                                                           23
                                                                                                                copy of the Proposed Revised Orders, which were attached to my 2:45 pm November
                                                                                                           24
                                                                                                                15, 2019 email above, is attached to the Objection as Exhibit 3.
                                                                                                           25
                                                                                                                      4.    In response to my 2:45 pm November 15, 2019 email above, Mr. Mang
                                                                                                           26
                                                                                                                sent an email at 2:48 pm on November 15, 2019 wherein he stated: "We’ll need
                                                                                                           27
                                                                                                                approval from the secured lender for the proposed revisions to the cash collateral
                                                                                                           28
                                                                                                                                                          2
                                                                                                                     DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                              IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15          Desc
                                                                                                                                     Main Document    Page 3 of 71



                                                                                                            1 order. Keith, what do you think about the proposed revisions?" A true and correct

                                                                                                            2 copy of Mr. Mang's 2:48 pm November 15, 2019 email above is included in the email

                                                                                                            3 chain that is attached to the Objection as Exhibit 1.

                                                                                                            4         5.     At 2:53 pm on November 15, 2019, I responded to Mr. Mang's 2:48 pm
                                                                                                            5 November 15, 2019 email above by stating: "Thank you for the update. However,

                                                                                                            6 with all due respect, my proposed revisions to the cash collateral order correctly

                                                                                                            7 reflect the findings the Court made at the November 5, 2019 hearing. That will be true

                                                                                                            8 regardless of whomever approves or disapproves of them." A true and correct copy

                                                                                                            9 of my 2:53 pm November 15, 2019 email above is included in the email chain that is
                                                                                                           10 attached to the Objection as Exhibit 1.

                                                                                                           11         6.     At 3:08 pm on November 15, 2019, Mr. Mang responded to my 2:53 pm
                                                                                                           12 November 15, 2019 email above by stating in relevant part:
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13         "I do understand your position, and I understand the court’s tentative
                                                                                                                      ruling. However, the cash collateral agreement was between Mr.
                                                                                         (888) 846-8901




                                                                                                           14         Banner’s client and the trustee, and the form of cash collateral order
                                                                                                                      should be approved by the secured lender prior to lodgment of the order,
                                                                                                           15         because it is ultimately the secured lender here who is modifying their
                                                                                                                      rights. This order approval procedure is intended to make the order
                                                                                                           16         lodgment process more efficient, but if there is going to be a blow-by-
                                                                                                                      blow objection to every modification, we do have the option of lodging
                                                                                                           17         an order subject to a filed objection, to be adjudicated by the court. Cf.
                                                                                                                      LBR 9021-1."
                                                                                                           18
                                                                                                                A true and correct copy of Mr. Mang's 3:08 pm November 15, 2019 email above is
                                                                                                           19
                                                                                                                included in the email chain that is attached to the Objection as Exhibit 1.
                                                                                                           20
                                                                                                                      7.     At 3:31 pm on November 15, 2019, Mr. Banner responded to Mr. Mang's
                                                                                                           21
                                                                                                                3:08 pm November 15, 2019 email above by stating: "We do not agree with the
                                                                                                           22
                                                                                                                proposed revisions and ask that you lodge the prior version of the order. The
                                                                                                           23
                                                                                                                respective creditors are free to seek entry of an alternative order as provided under the
                                                                                                           24
                                                                                                                local rules." A true and correct copy of Mr. Banner's 3:31 pm November 15, 2019
                                                                                                           25
                                                                                                                email above is included in the email chain that is attached to the Objection as Exhibit
                                                                                                           26
                                                                                                                1.
                                                                                                           27

                                                                                                           28
                                                                                                                                                           3
                                                                                                                     DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                              IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15         Desc
                                                                                                                                    Main Document    Page 4 of 71



                                                                                                            1        8.     At 3:37 pm on November 15, 2019, I responded to Mr. Banner's 3:31 pm
                                                                                                            2 November 15, 2019 email above by stressing to Mr. Mang: "It would be improper for

                                                                                                            3 the Trustee to lodge the prior version of the order. The prior version of the order

                                                                                                            4 simply does not include all the findings that the Court made when it granted the

                                                                                                            5 motion. I can vouch for that personally since I was present at the hearing." Due to the

                                                                                                            6 fact that it was getting late on a Friday afternoon, I proposed in that November 15,

                                                                                                            7 2019 email that Mr. Mang not lodge any version of the order at that time, and instead

                                                                                                            8 that the meet and confer process continue to at least the following Monday, November

                                                                                                            9 18, 2019. A true and correct copy of my 3:37 pm November 15, 2019 email above is
                                                                                                           10 included in the email chain that is attached to the Objection as Exhibit 1.

                                                                                                           11        9.     At 3:46 pm, Mr. Mang responded to my 3:37 pm November 15, 2019
                                                                                                           12 email above by asking me if he would be willing to revise the Proposed Revised
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 Orders to see if there is a version that BVD would agree to. In that November 15,
                                                                                         (888) 846-8901




                                                                                                           14 2019 email, Mr. Mang also stated in relevant part: "I understand that Judge Albert

                                                                                                           15 may have said a number of things at the hearing, but whether or not those findings are

                                                                                                           16 necessary to include in the cash collateral order, that may be a decision that the court

                                                                                                           17 has to make if we cannot come to a consensus as to what should go in the order." A

                                                                                                           18 true and correct copy of Mr. Mang's 3:46 pm November 15, 2019 email above is

                                                                                                           19 included in the email chain that is attached to the Objection as Exhibit 1.

                                                                                                           20        10.    At 3:51 pm on November 15, 2019, I responded to Mr. Mang's 3:46 pm
                                                                                                           21 November 15, 2019 email above and informed him that he would begin thinking of

                                                                                                           22 how he might be able to make further revisions to the Proposed Revised Orders, and

                                                                                                           23 that he would follow up with him the following Monday on November 18, 2019. A

                                                                                                           24 true and correct copy of my 3:51 pm November 15, 2019 email above is included in

                                                                                                           25 the email chain that is attached to the Objection as Exhibit 1.

                                                                                                           26        11.    At 4:00 pm on Monday, November 18, 2019, Mr. Mang sent me an email
                                                                                                           27 asking whether he had any proposed revisions to the Proposed Revised Orders. In that

                                                                                                           28 November 18, 2019 email, Mr. Mang also stated: "If we can’t come to an agreement,
                                                                                                                                                    4
                                                                                                                    DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                             IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15       Desc
                                                                                                                                    Main Document    Page 5 of 71



                                                                                                            1 we need to lodge an order ASAP with the notice of lodgment so the disagreements

                                                                                                            2 can be resolved." A true and correct copy of Mr. Mang's 4:00 pm November 18, 2019

                                                                                                            3 email above is included in the email chain that is attached to the Objection as Exhibit

                                                                                                            4 1.

                                                                                                            5        12.    Mr. Mang's November 18, 2019 email above failed to mention that the
                                                                                                            6 Trustee had ordered a copy of the transcript of the November 5, 2019 hearing.

                                                                                                            7 Therefore, at 4:05 pm, Mr. Eric A. Mitnick, counsel for Creditors Michael John

                                                                                                            8 Patterson and Wheatstrong Enterprises, responded to Mr. Mang's 4:00 pm November

                                                                                                            9 18, 2019 email above by asking: "I believe you ordered a transcript from the
                                                                                                           10 hearing. Shouldn't you wait to submit your proposed order until you have received,

                                                                                                           11 and distributed, the transcript?" A true and correct copy of Mr. Mitnick's 4:05 pm

                                                                                                           12 November 18, 2019 email above is included in the email chain that is attached to the
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 Objection as Exhibit 1.
                                                                                         (888) 846-8901




                                                                                                           14        13.    At 4:19 pm on November 18, 2019, I responded to Mr. Mang's 4:00 pm
                                                                                                           15 November 18, 2019 email above, and Mr., Mitnick's November 15, 2019 4:05 pm

                                                                                                           16 email above, by stating in relevant part:

                                                                                                           17        "After further consideration, I believe my revised order correctly refers
                                                                                                                     to all the findings the court made at the November 5, 2019 hearing. As
                                                                                                           18        such, I do not believe it is necessary or appropriate to make any further
                                                                                                                     revisions. As for Mr. Mitnick’s email immediately below, I agree that it
                                                                                                           19        is appropriate that you wait to submit your proposed order until you have
                                                                                                                     received, and distributed, the transcript. I think that is the best choice
                                                                                                           20        under the circumstances because the subject matter of the transcript will
                                                                                                                     inform the Trustee as to what should be included in the order he lodges
                                                                                                           21        with the Court."
                                                                                                           22 A true and correct copy of my 4:19 pm November 18, 2019 email above is included

                                                                                                           23 in the email chain that is attached to the Objection as Exhibit 1.

                                                                                                           24        14.    At 4:22 pm on November 18, 2019, Mr. Mang sent me an email
                                                                                                           25 informing him that he would get back to me the following day on how he would

                                                                                                           26 proceed. A true and correct copy of Mr. Mang's 4:22 pm November 18, 2019 email

                                                                                                           27 above is included in the email chain that is attached to the Objection as Exhibit 1.

                                                                                                           28
                                                                                                                                                          5
                                                                                                                    DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                             IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15         Desc
                                                                                                                                    Main Document    Page 6 of 71



                                                                                                            1        15.    At 10:19 am on November 19, 2019, Mr. Mang sent an stating in relevant
                                                                                                            2 part: "We will be lodging the originally-circulated order (reattached here for your

                                                                                                            3 reference) with a notice of lodgment today." Mr. Mang's 10:19 am November 19,

                                                                                                            4 2019 email also indicated that "Mr. Banner's client has approved" the Proposed Order.

                                                                                                            5 A true and correct copy of Mr. Mang's 10:19 am November 19, 2019 email above is

                                                                                                            6 included in the email chain that is attached to the Objection as Exhibit 1.

                                                                                                            7        16.    At 10:26 am on November 19, 2019, Mr, Mitnick responded to Mr.
                                                                                                            8 Mang's 10:26 am November 19, 2019 email above by asking: "Will you be circulating

                                                                                                            9 the transcript of the hearing that you ordered?" In response thereto, Mr. Mang sent an
                                                                                                           10 email at 10:38 am on November 19, 2019 wherein he stated: "Haven’t received a

                                                                                                           11 transcript yet." True and correct copies of Mr. Mitnick's 10:26 am November 19, 2019

                                                                                                           12 email above, and Mr. Mang's 10:38 am November 19, 2019 email, are included in the
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 email chain that is attached to the Objection as Exhibit 1.
                                                                                         (888) 846-8901




                                                                                                           14        17.    Attached to the Objection as Exhibit 4 is a true and correct copy of the
                                                                                                           15 Order Granting Motion to Approve Cash Collateral Agreement, Compromise, and

                                                                                                           16 Post-Petition Financing, which Mr. Richard A. Marshack, in his capacity as Chapter

                                                                                                           17 7 Trustee (hereinafter, the “Trustee”) of the Bankruptcy Estate (the “Estate”) of

                                                                                                           18 Ultimate Brands Inc. (hereinafter, the “Debtor”), lodged with the Court on November

                                                                                                           19 19, 2019 (the "Lodged Order") (Doc 236).

                                                                                                           20        18.    Attached to the Objection as Exhibit 5 is a true and correct copy of the
                                                                                                           21 Order Granting Motion to Approve Cash Collateral Agreement, Compromise, and

                                                                                                           22 Post-Petition Financing, which is submitted by Creditors (the "Creditors' Proposed

                                                                                                           23 Order").

                                                                                                           24        19.    Attached to the Objection as Exhibit 6 is a true and correct copy of the
                                                                                                           25 transcript of the November 5, 2019 hearing with respect to Motion to Approve Cash

                                                                                                           26 Collateral Agreement, Compromise, and Post-Petition Financing (the "Cash

                                                                                                           27 Collateral Agreement Motion") (Doc 173).

                                                                                                           28
                                                                                                                                                         6
                                                                                                                    DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                             IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15       Desc
                                                                                                                                    Main Document    Page 7 of 71



                                                                                                            1        20.    Global Legal Law Firm has an hourly rate of $250.00 for services
                                                                                                            2 rendered by associate attorneys in regards to this matter.

                                                                                                            3        21.    I personally spent approximately 25.2 hours completing work related to
                                                                                                            4 this motion, including:

                                                                                                            5               a.    Review Proposed Order;
                                                                                                            6               b.    Review, and draft response to, numerous items of email
                                                                                                            7 correspondence from Mr. Mang, Mr. Banner, and Mr. Mitnick related to the Proposed

                                                                                                            8 Order and the Proposed Revised Orders as set forth above in Exhibit 1;

                                                                                                            9               c.    Review applicable local rules to ascertain information related to
                                                                                                           10 filing and serving Creditors' Objection to Proposed Order Granting Motion to

                                                                                                           11 Approve Cash Collateral Agreement, Compromise, and Post-Petition Financing

                                                                                                           12 Lodged by Trustee, as well as the papers and exhibits in support thereof (the
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 "Creditors' Opposition") (Docs 243, 244, and 245), and the instant motion;
                                                                                         (888) 846-8901




                                                                                                           14               d.    Draft all aspects of the moving papers in support of the Creditors'
                                                                                                           15 Opposition;

                                                                                                           16               e.    Draft all aspects of the moving papers in support of the instant
                                                                                                           17 motion;

                                                                                                           18               f.    Participation in multiple meetings with colleagues to discuss
                                                                                                           19 issues and arguments to raise in the Creditors' Opposition, and in the instant motion;

                                                                                                           20               g.    Review file to ascertain exhibits in support of the Creditors'
                                                                                                           21 Opposition and the instant motion;

                                                                                                           22               h.    Draft multiple items of email correspondence to Mr. Mang
                                                                                                           23 requesting information related to the Transcript;

                                                                                                           24               i.    Draft written correspondence to Mr. Mang and Mr. Banner
                                                                                                           25 informing them of actions required to be undertaken during the safe harbor period

                                                                                                           26 related to the instant motion.

                                                                                                           27               j.    Review Reply to Opposition to Notice of Lodgment of Order field
                                                                                                           28 by Trustee (Doc 250) to ascertain information for the instant motion; and
                                                                                                                                                       7
                                                                                                                    DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                             IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15     Desc
                                                                                                                                   Main Document    Page 8 of 71



                                                                                                            1              k.     Review Secured Creditor 660 BVD, LLC’s: (1) Response to
                                                                                                            2 Creditor’s Objection to Proposed Order Granting Motion to Approve Cash Collateral

                                                                                                            3 Agreement, Compromise, and Post-Petition Financing Lodged by Trustee; and (2)

                                                                                                            4 Objection to Improper Request for Sanctions Under Bankruptcy Rule 9011 (Doc 252)

                                                                                                            5 to ascertain information for the instant motion.

                                                                                                            6        22.   Based on the above, the aggregate cost to prepare the instant motion
                                                                                                            7 totals $6,300.00.

                                                                                                            8        I declare under penalty of perjury under the laws of the United States of
                                                                                                            9 America that the foregoing is true and correct.
                                                                                                           10        Executed on this 21ST day of January 2020, at Solana Beach, California.
                                                                                                           11

                                                                                                           12 Dated: January 21, 2020              GLOBAL LEGAL LAW FIRM
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                         (888) 846-8901




                                                                                                           14                                      By:
                                                                                                                                                         Joshua J. Herndon, Esq.
                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28
                                                                                                                                                         8
                                                                                                                    DECLARATION OF JOSHUA J. HERNDON IN SUPPORT OF CREDITORS' MOTION REQUESTING
                                                                                                                             IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 9 of 71




               EXHIBIT 1




               EXHIBIT 1
         Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                   Desc
                                         Main Document    Page 10 of 71




From: Tinho Mang <tmang@marshackhays.com>
Sent: Tuesday, November 19, 2019 10:38 AM
To: Eric Mitnick <mitnicklaw@gmail.com>
Cc: Josh Herndon <jherndon@attorneygl.com>; Banner, Keith <kbanner@greenbergglusker.com>; Jeremy H. Rothstein
<jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>; David Wood
<DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Haven’t received a transcript yet.

TInho

From: Eric Mitnick <mitnicklaw@gmail.com>
Sent: Tuesday, November 19, 2019 10:26 AM
To: Tinho Mang <tmang@marshackhays.com>
Cc: Josh Herndon <jherndon@attorneygl.com>; Banner, Keith <kbanner@greenbergglusker.com>; Jeremy H. Rothstein
<jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>; David Wood
<DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: Re: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Will you be circulating the transcript of the hearing that you ordered?

On Tue, Nov 19, 2019 at 10:19 AM Tinho Mang <tmang@marshackhays.com> wrote:

 All:

 We will be lodging the originally‐circulated order (reattached here for your reference) with a notice of lodgment today.
 Mr. Banner’s client has approved, but for each other signature line, I will leave blank unless told otherwise.

 Tinho

 From: Josh Herndon <jherndon@attorneygl.com>
 Sent: Monday, November 18, 2019 4:24 PM
 To: Tinho Mang <tmang@marshackhays.com>; Eric Mitnick <mitnicklaw@gmail.com>
 Cc: Banner, Keith <kbanner@greenbergglusker.com>; Jeremy H. Rothstein <jrothstein@gblawllp.com>;
 roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>; David Wood <DWood@marshackhays.com>; Laila
 Masud <LMasud@marshackhays.com>; Cynthia Bastida <CBastida@MarshackHays.com>; Layla Buchanan
 <LBuchanan@marshackhays.com>; Douglas M. Neistat <dneistat@gblawllp.com>; M. Jonathan Hayes
 <jhayes@rhmfirm.com>
 Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

                                                             1
        Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                     Desc
                                        Main Document    Page 11 of 71
Thank you Tinho. I appreciate that.

From: Tinho Mang <tmang@marshackhays.com>
Sent: Monday, November 18, 2019 4:22 PM
To: Josh Herndon <jherndon@attorneygl.com>; Eric Mitnick <mitnicklaw@gmail.com>
Cc: Banner, Keith <kbanner@greenbergglusker.com>; Jeremy H. Rothstein <jrothstein@gblawllp.com>;
roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>; David Wood <DWood@marshackhays.com>; Laila
Masud <LMasud@marshackhays.com>; Cynthia Bastida <CBastida@MarshackHays.com>; Layla Buchanan
<LBuchanan@marshackhays.com>; Douglas M. Neistat <dneistat@gblawllp.com>; M. Jonathan Hayes
<jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Thanks Josh.

I’ll get back to you tomorrow on how we’re going to proceed.

Tinho

From: Josh Herndon <jherndon@attorneygl.com>
Sent: Monday, November 18, 2019 4:19 PM
To: Eric Mitnick <mitnicklaw@gmail.com>; Tinho Mang <tmang@marshackhays.com>
Cc: Banner, Keith <kbanner@greenbergglusker.com>; Jeremy H. Rothstein <jrothstein@gblawllp.com>;
roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>; David Wood <DWood@marshackhays.com>; Laila
Masud <LMasud@marshackhays.com>; Cynthia Bastida <CBastida@MarshackHays.com>; Layla Buchanan
<LBuchanan@marshackhays.com>; Douglas M. Neistat <dneistat@gblawllp.com>; M. Jonathan Hayes
<jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Hello Tinho –

Thank you for your email, and for giving me the weekend to consider any potential further revisions to my revised
order. I really appreciate that.

After further consideration, I believe my revised order correctly refers to all the findings the court made at the
November 5, 2019 hearing. As such, I do not believe it is necessary or appropriate to make any further revisions.

As for Mr. Mitnick’s email immediately below, I agree that it is appropriate that you wait to submit your proposed
order until you have received, and distributed, the transcript. I think that is the best choice under the circumstances
because the subject matter of the transcript will inform the Trustee as to what should be included in the order he
lodges with the Court.

Notwithstanding the above, please provide notice ASAP if you decide to lodge the version of the proposed order you
circulated back on November 13, 2019. If you decide to do so, my clients will exercise their rights under LBR 9021‐1. As
such, it is essential that the Trustee provide notice so that my clients can exercise their rights under LBR 9021‐1 in a
timely manner.

Please let me know if you need anything else from me.

Josh

Joshua J. Herndon
                                                            2
      Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                   Desc
                                      Main Document    Page 12 of 71
Global Legal Law Firm

380 Stevens Avenue, Suite 311

Solana Beach, CA 92075

Main Line: 888‐846‐8901

Direct Line: 858‐256‐7435

Jherndon@attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or
any attachments. State regulations prohibit such unauthorized use. If you have received this communication in
error, please notify the sender via reply e-mail and delete.

From: Eric Mitnick <mitnicklaw@gmail.com>
Sent: Monday, November 18, 2019 4:05 PM
To: Tinho Mang <tmang@marshackhays.com>
Cc: Josh Herndon <jherndon@attorneygl.com>; Banner, Keith <kbanner@greenbergglusker.com>; Jeremy H. Rothstein
<jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@marshackhays.com>; David Wood
<DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@marshackhays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: Re: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Mr. Mang‐

I believe you ordered a transcript from the hearing. Shouldn't you wait to submit your proposed order until you have
received, and distributed, the transcript ?

On Mon, Nov 18, 2019 at 4:00 PM Tinho Mang <tmang@marshackhays.com> wrote:

 Hi Josh, any proposed revisions? If we can’t come to an agreement, we need to lodge an order ASAP with the notice of
 lodgment so the disagreements can be resolved.

 Tinho

 From: Josh Herndon <jherndon@attorneygl.com>
 Sent: Friday, November 15, 2019 3:51 PM
 To: Tinho Mang <tmang@marshackhays.com>; Banner, Keith <kbanner@greenbergglusker.com>
 Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
 David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
 <CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
 <dneistat@gblawllp.com>; Eric Mitnick <mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
 Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

 Hello Tinho –


                                                         3
       Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                      Desc
                                       Main Document    Page 13 of 71
I think your proposal is reasonable, and I will begin thinking of how I may be able to make further revisions to my
revised order. I will follow up with you about that next Monday.

In the meantime, let me know if you need anything else.

Josh

Joshua J. Herndon

Global Legal Law Firm

380 Stevens Avenue, Suite 311

Solana Beach, CA 92075

Main Line: 888‐846‐8901

Direct Line: 858‐256‐7435

Jherndon@attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or
any attachments. State regulations prohibit such unauthorized use. If you have received this communication
in error, please notify the sender via reply e-mail and delete.

From: Tinho Mang <tmang@marshackhays.com>
Sent: Friday, November 15, 2019 3:46 PM
To: Josh Herndon <jherndon@attorneygl.com>; Banner, Keith <kbanner@greenbergglusker.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; Eric Mitnick <mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Josh, if you would be willing to revise your proposed order to see if there’s a revised version that 660 BVD LLC will
agree to, I think that might be our last gasp option here. Can you get a revised proposed order by Monday?

Again, I understand that Judge Albert may have said a number of things at the hearing, but whether or not those
findings are necessary to include in the cash collateral order, that may be a decision that the court has to make if we
cannot come to a consensus as to what should go in the order.

Tinho

From: Josh Herndon <jherndon@attorneygl.com>
Sent: Friday, November 15, 2019 3:37 PM
To: Banner, Keith <kbanner@greenbergglusker.com>; Tinho Mang <tmang@marshackhays.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
                                                           4
       Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                      Desc
                                       Main Document    Page 14 of 71
<dneistat@gblawllp.com>; Eric Mitnick <mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Tinho –

It would be improper for the Trustee to lodge the prior version of the order. The prior version of the order simply does
not include all the findings that the Court made when it granted the motion. I can vouch for that personally since I was
present at the hearing.

It may be that we are unable to resolve this informally, in which case my clients may need to seek entry of an
alternative order as Mr. Banner suggested. However, I propose that you not lodge any version of the order at this
time, late in the afternoon on a Friday afternoon. Instead, I believe that this process should continue at least until next
Monday.

Josh

Joshua J. Herndon

Global Legal Law Firm

380 Stevens Avenue, Suite 311

Solana Beach, CA 92075

Main Line: 888‐846‐8901

Direct Line: 858‐256‐7435

Jherndon@attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or
any attachments. State regulations prohibit such unauthorized use. If you have received this communication
in error, please notify the sender via reply e-mail and delete.

From: Banner, Keith <kbanner@greenbergglusker.com>
Sent: Friday, November 15, 2019 3:31 PM
To: Tinho Mang <tmang@marshackhays.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; Eric Mitnick <mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>; Josh
Herndon <jherndon@attorneygl.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Tinho:

We do not agree with the proposed revisions and ask that you lodge the prior version of the order. The respective
creditors are free to seek entry of an alternative order as provided under the local rules.


                                                            5
        Case 8:19-bk-12516-TA        Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                    Desc
                                      Main Document    Page 15 of 71
Regards,

Keith

From: Tinho Mang <tmang@marshackhays.com>
Sent: Friday, November 15, 2019 3:08 PM
To: Josh Herndon <jherndon@attorneygl.com>; Banner, Keith <kbanner@greenbergglusker.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; Eric Mitnick <mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

I do understand your position, and I understand the court’s tentative ruling. However, the cash collateral agreement
was between Mr. Banner’s client and the trustee, and the form of cash collateral order should be approved by the
secured lender prior to lodgment of the order, because it is ultimately the secured lender here who is modifying their
rights. This order approval procedure is intended to make the order lodgment process more efficient, but if there is
going to be a blow‐by‐blow objection to every modification, we do have the option of lodging an order subject to a
filed objection, to be adjudicated by the court. Cf. LBR 9021‐1.

Can we not have life imitate the impeachment hearings, and just do this in an orderly manner with one person
responding at a time? Ball’s in Mr. Banner’s court right now. Thanks everyone.

Tinho

From: Josh Herndon <jherndon@attorneygl.com>
Sent: Friday, November 15, 2019 2:53 PM
To: Tinho Mang <tmang@marshackhays.com>; Banner, Keith <kbanner@greenbergglusker.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Douglas M. Neistat
<dneistat@gblawllp.com>; Eric Mitnick <mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Hello Mr. Mang –

Thank you for the update. However, with all due respect, my proposed revisions to the cash collateral order correctly
reflect the findings the Court made at the November 5, 2019 hearing. That will be true regardless of whomever
approves or disapproves of them.

Josh

Joshua J. Herndon

Global Legal Law Firm

380 Stevens Avenue, Suite 311

Solana Beach, CA 92075

Main Line: 888‐846‐8901
                                                          6
       Case 8:19-bk-12516-TA         Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                     Desc
                                      Main Document    Page 16 of 71
Direct Line: 858‐256‐7435

Jherndon@attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or
any attachments. State regulations prohibit such unauthorized use. If you have received this communication
in error, please notify the sender via reply e-mail and delete.

From: Tinho Mang <tmang@marshackhays.com>
Sent: Friday, November 15, 2019 2:48 PM
To: Banner, Keith <kbanner@greenbergglusker.com>
Cc: Josh Herndon <jherndon@attorneygl.com>; Jeremy H. Rothstein <jrothstein@gblawllp.com>;
roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>; David Wood <DWood@marshackhays.com>; Laila
Masud <LMasud@marshackhays.com>; Cynthia Bastida <CBastida@MarshackHays.com>; Layla Buchanan
<LBuchanan@marshackhays.com>; Douglas M. Neistat <dneistat@gblawllp.com>; Eric Mitnick
<mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

We’ll need approval from the secured lender for the proposed revisions to the cash collateral order. Keith, what do
you think about the proposed revisions?

Tinho

From: Josh Herndon <jherndon@attorneygl.com>
Sent: Friday, November 15, 2019 2:45 PM
To: Tinho Mang <tmang@marshackhays.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>; Banner, Keith
<kbanner@greenbergglusker.com>; Douglas M. Neistat <dneistat@gblawllp.com>; Eric Mitnick
<mitnicklaw@gmail.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Subject: RE: Ultimate Brands ‐ Proposed Order re: Cash Collateral

Hello Mr. Mang –

 Attached hereto are two versions of the proposed form of order granting the trustee’s motion for use of cash
collateral with 660 BVD you attached to your email below (the “Order”). One version has my proposed redlined
revisions to the Order, and the other version incorporates the redlined revisions. You will see that some extensive
formatting‐related work will be needed in order to finalize the Order.

Thank you in advance for your consideration, and let me know if you need anything else from me.

Josh

Joshua J. Herndon

Global Legal Law Firm

380 Stevens Avenue, Suite 311
                                                          7
       Case 8:19-bk-12516-TA        Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                   Desc
                                     Main Document    Page 17 of 71
Solana Beach, CA 92075

Main Line: 888‐846‐8901

Direct Line: 858‐256‐7435

Jherndon@attorneygl.com

THIS MESSAGE IS CONFIDENTIAL. This e-mail message, and any attachments, contains information and
potential legal advice that is privileged, proprietary, and confidential information intended only for the use of
the recipient(s). If you are not the intended recipient, you may not print, distribute, or copy this message or
any attachments. State regulations prohibit such unauthorized use. If you have received this communication
in error, please notify the sender via reply e-mail and delete.

From: Tinho Mang <tmang@marshackhays.com>
Sent: Wednesday, November 13, 2019 3:07 PM
To: Banner, Keith <kbanner@greenbergglusker.com>; Douglas M. Neistat <dneistat@gblawllp.com>; Eric Mitnick
<mitnicklaw@gmail.com>; Josh Herndon <jherndon@attorneygl.com>; M. Jonathan Hayes <jhayes@rhmfirm.com>
Cc: Jeremy H. Rothstein <jrothstein@gblawllp.com>; roksana@rhmfirm.com; Ed Hays <EHays@MarshackHays.com>;
David Wood <DWood@marshackhays.com>; Laila Masud <LMasud@marshackhays.com>; Cynthia Bastida
<CBastida@MarshackHays.com>; Layla Buchanan <LBuchanan@marshackhays.com>
Subject: Ultimate Brands ‐ Proposed Order re: Cash Collateral

All:

Please find attached here a proposed form of order granting the trustee’s motion for use of cash collateral with 660
BVD. Please respond whether the form of order is approved by 3PM on Friday, November 15. Cf. LBR 9021‐1(b)(3)(A).
If approved, please return a signature page with the ink‐signed signature.



Thank you,



Tinho




                                                         8
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 18 of 71




                                       9
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 19 of 71




               EXHIBIT 2




               EXHIBIT 2
Case 8:19-bk-12516-TA                 Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15              Desc
                                       Main Document    Page 20 of 71


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                                     UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11       In re                                                     Case No. 8:19-bk-12516-TA
12       ULTIMATE BRANDS, INC.,                                    Chapter 7
13                                                                 ORDER GRANTING MOTION TO
                                                                   APPROVE CASH COLLATERAL
14                                                                 AGREEMENT, COMPROMISE, AND
                                                                   POST-PETITION FINANCING
15                          Debtor.
                                                                    EXHIBIT ATTACHED
16                                                                  (SIGNATURE PAGE)
17                                                                 Hearing:
                                                                   Date: November 5, 2019
18                                                                 Time: 11:00 a.m.
19                                                                 Courtroom: 5B
                                                                   Address: 411 W. Fourth Street,
20                                                                 Santa Ana, CA 92701

21                The motion (“Motion”)1 to approve cash collateral agreement, compromise, and post-petition

22 financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as

23 Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.

24 (“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,

25 before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made

26 and noted on the record.
27

28   1
         All terms not defined herein are used as they are defined in the Motion.

                                                              1
     4817-2834-7308, v. 2
Case 8:19-bk-12516-TA                 Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                 Desc
                                       Main Document    Page 21 of 71


 1                The Court has read and considered the Motion, the opposition to the Motion filed by
 2 Creditors, William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196

 3 (“Opposition”), joinder in opposition to Motion filed by Creditors, Michael John Patterson and

 4 Wheatstrong Enterprises, as Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as

 5 Docket No. 207. For the reasons set forth in the Motion and on the record during the hearing, the

 6 Court rules as follows:

 7                IT IS ORDERED:
 8                1.        The Motion is granted and the Stipulation is approved in its entirety;
 9                2.        The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to
10 the terms of the Stipulation solely to pay the expenditures set forth in the Budget;

11                3.        Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent
12 necessary to allow 660 BVD to perfect its adequate assurance liens;

13                4.        The Carve Out is in the best interest of creditors and is approved on the terms set
14 forth in the Stipulation;

15                5.        The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms
16 set forth in the Stipulation; and

17                6.        Nothing herein impairs any independent rights held by third parties against 660 BVD
18 and/or third-party entities.
19                                                           ###
20

21

22

23

24

25

26
27

28

                                                               2
     4817-2834-7308, v. 2
Case 8:19-bk-12516-TA           Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                                 Main Document    Page 22 of 71


 1                        EXHIBIT – [SIGNATURE PAGE] TO
          ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
 2                  COMPROMISE, AND POST-PETITION FINANCING
 3
     APPROVED AS TO FORM:
 4     GREENBERG GLUSKER FIELDS CLAMAN &
       MACHTINGER LLP
 5

 6     By:
             BRIAN L. DAVIDOFF
 7           KEITH PATRICK BANNER
             Counsel for Secured Creditor
 8           660 BVD, LLC
 9     LAW OFFICE OF ERIC ALAN MITNICK
10
       By:
11              ERIC ALAN MITNICK
                Attorneys for Creditors,
12              JOHN PATTERSON and
                WHEATSTRONG ENTERPRISES
13
       G&B LAW, LLP
14

15     By:
16              DOUGLAS M. NEISTAT
                JEREMY H. ROTHSTEIN
17              Attorneys for UNOFFICIAL
                COMMITTEE OF FRANCHISEES
18
       GLOBAL LEGAL LAW FIRM
19

20     By:
                JOSHUA J. HERNDON
21              R. MICHAEL GHILEZAN
                Attorneys for Creditors
22              WILLIAM HARTER, MONICA HARTER and HELP
                THE ONE, INC.
23     RESNIK HAYES MORADI LLP
24
       By:
25
                M. JONATHAN HAYES
26              MATTHEW D. RESNIK
                ROKSANA D. MORADI-BROVIA
27              Attorneys for Franchisees
                CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
28              SHEELEY & SONS, INC.


                                                   3
     4817-2834-7308, v. 2
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 23 of 71




               EXHIBIT 3




               EXHIBIT 3
Case 8:19-bk-12516-TA        Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15        Desc
                              Main Document    Page 24 of 71


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11                                                  Case No. 8:19-bk-12516-TA

12                                                  Chapter 7

13                                                  ORDER GRANTING MOTION TO
                                                    APPROVE CASH COLLATERAL
14                                                  AGREEMENT, COMPROMISE, AND
                                                    POST-PETITION FINANCING
15
                                                     EXHIBIT ATTACHED
16                                                   (SIGNATURE PAGE)
17                                                  Hearing:
                                                    Date: November 5, 2019
18                                                  Time: 11:00 a.m.
19                                                  Courtroom: 5B
                                                    Address: 411 W. Fourth Street,
20                                                  Santa Ana, CA 92701

21   In re

22   ULTIMATE BRANDS, INC.,

23

24

25                 Debtor.

26

27

28
Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15 Desc
                                 Main Document        Page 25 of 71
                The motion (“Motion”)1 to approve cash collateral agreement, compromise, and post-petition
   financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as
   Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc. (“Debtor”),
   came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court, before the
   Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made and noted on
   the record.



   1 All   terms not defined herein are used as they are defined in the Motion.

                                                            1
   4817-2834-7308, v. 2
Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                  Desc
                                Main Document    Page 26 of 71


 1          The Court has read and considered the Motion, the opposition to the Motion filed by

 2   Creditors, William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196

 3   (“Opposition”), joinder in opposition to Motion filed by Creditors, Michael John Patterson and

 4   Wheatstrong Enterprises, as Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as

 5   Docket No. 207. For the reasons set forth in the Motion and on the record during the hearing, the

 6   Court rules as follows:

 7          IT IS ORDERED:
 8          1.      The Motion is granted. The Stipulation is approved. However, Section H of the

 9   Stipulation ("Section H") shall apply only to and be binding on Trustee as the representative of this

10   this bankruptcy estate. Section H shall not apply to or be binding on any third-party creditor. Section

11   H shall not preclude, abrogate, limit or impair in any way or manner whatsoever, without limitation,

12   any claims, claims for relief (i.e. avoidance actions under federal or state law), causes of action,

13   subordination proceedings, claim objections, claim reclassification proceedings or any other the rights

14   of any third party creditor with respect to the Debtor's bankruptcy estate. Among the matters reserved

15   to third party creditors shall be the right to contest the purported pre-petition assignment of non-debtor

16   Ultimate Franchises, Inc.’s (“UFI”) rights to and interests in UFI’s franchise agreements and rights

17   to collect franchise fees related thereto, to Debtor (collectively, the “UFI Franchise Rights”). Nothing

18   in the Stipulation or this Order shall approve of, confirm or validate any post-bankruptcy transfer of

19   all or any part of the UFI Franchise Rights to the bankruptcy estate, which shall remain subject to

20   challenge by third party creditors;

21          2.      The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to

22   the terms of the Stipulation solely to pay the expenditures set forth in the Budget, subject to the

23   rights of any third party creditor with respect to the Debtor's bankruptcy estate, including the UFI

24   Franchise Rights, which shall not be limited in any manner whatsoever by the approval of the

25   Stipulation;

26          3.      Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent

27   necessary to allow 660 BVD to perfect its adequate assurance liens, subject to the rights of any

28   third party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise

     Rights, which shall not be limited in any manner whatsoever by the approval of the Stipulation;
Case 8:19-bk-12516-TA      Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15 Desc
                            Main Document           Page 27 of 71
          4.      The Carve Out is in the best interest of creditors and is approved on the terms set

   forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's

   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

   whatsoever by the approval of the Stipulation;

          5.      The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms

   set forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's

   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

   whatsoever by the approval of the Stipulation;

          6.      Nothing herein impairs any independent rights held by third parties against 660 BVD

   and/or third-party entities;
          7.      This order does not constitute a finding that Debtor, or its bankruptcy estate, is the

   owner of UFI's rights in various franchise agreements, and rights to collect franchise fees related

   thereto;

          8.      No aspect of this order shall limit the subject to the rights of any third party creditor

   with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights, which shall not

   be limited in any manner whatsoever by the approval of the Stipulation; and

          9.      Any sale of the Debtor’s, or its bankruptcy estate’s, assets that purport to include UFI’s

   rights in various franchise agreements, and rights to collect franchise fees related thereto, shall be

   made subject to the subject to the rights of any third party creditor with respect to the Debtor's

   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

   whatsoever by the approval of the Stipulation.



                                                      # # #
Case 8:19-bk-12516-TA     Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                           Main Document    Page
                                             2   28 of 71
   4817-2834-7308, v. 2
Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                                Main Document    Page 29 of 71


1                        EXHIBIT – [SIGNATURE PAGE] TO
         ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
2
                            COMPROMISE, AND POST-PETITION FINANCING
3    APPROVED AS TO FORM:
4    GREENBERG GLUSKER FIELDS CLAMAN &
     MACHTINGER LLP
5

6    By: ________________________________
        BRIAN L. DAVIDOFF
7       KEITH PATRICK BANNER
        Counsel for Secured Creditor
8       660 BVD, LLC
9    LAW OFFICE OF ERIC ALAN MITNICK
10
   By: _________________________
11     ERIC ALAN MITNICK
       Attorneys for Creditors,
12     JOHN PATTERSON and
       WHEATSTRONG ENTERPRISES
13
   G&B LAW, LLP
14

15 By: _________________________

16     DOUGLAS M. NEISTAT
       JEREMY H. ROTHSTEIN
17     Attorneys for UNOFFICIAL
       COMMITTEE OF FRANCHISEES
18
   GLOBAL LEGAL LAW FIRM
19

20 By: _________________________
       JOSHUA J. HERNDON
21     R. MICHAEL GHILEZAN
       Attorneys for Creditors
22     WILLIAM HARTER, MONICA HARTER and HELP
       THE ONE, INC.
23 RESNIK HAYES MORADI LLP

24
   By: _________________________
25
       M. JONATHAN HAYES
26     MATTHEW D. RESNIK
       ROKSANA D. MORADI-BROVIA
27     Attorneys for Franchisees
       CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
28     SHEELEY & SONS, INC.


                                                  3
     4817-2834-7308, v. 2
     Case 8:19-bk-12516-TA             Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                                        Main Document    Page 30 of 71




 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11                                             Case No. 8:19-bk-12516-TA

12                                             Chapter 7

13                                             ORDER GRANTING MOTION TO
                                               APPROVE CASH COLLATERAL
14                                             AGREEMENT, COMPROMISE, AND
                                               POST-PETITION FINANCING
15
                                                EXHIBIT ATTACHED
16                                              (SIGNATURE PAGE)
17                                             Hearing:
                                               Date: November 5, 2019
18                                             Time: 11:00 a.m.
19                                             Courtroom: 5B
                                               Address: 411 W. Fourth Street,
20                                             Santa Ana, CA 92701

21   In re

22   ULTIMATE BRANDS, INC.,

23

24
25                 Debtor.

26
27

28
  Case 8:19-bk-12516-TA                         Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15          Desc
                                                 Main Document    Page 31 of 71




             The motion (“Motion”)1 to approve cash collateral agreement, compromise, and post-petition
financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as
Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.
(“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,
before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made
and noted on the record.



1 All   terms not defined herein are used as they are defined in the Motion.

                                                         1
4817-2834-7308, v. 2
      Case 8:19-bk-12516-TA                     Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                                         Desc
                                                 Main Document    Page 32 of 71




 1          The Court has read and considered the Motion, the opposition to the Motion filed by

 2   Creditors, William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196

 3   (“Opposition”), joinder in opposition to Motion filed by Creditors, Michael John Patterson and

 4   Wheatstrong Enterprises, as Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as

 5   Docket No. 207. For the reasons set forth in the Motion and on the record during the hearing,

 6   the Court rules as follows:

 7          IT IS ORDERED:
                                                                                                                Formatted: Justified, Indent: First line: 0.45", Space
 8          1.       The Motion is granted. The Stipulation is approved. However, Section H of the              Before: 0 pt, Line spacing: Exactly 24 pt, Tab stops:
                                                                                                                Not at 0.45"
 9   Stipulation ('Section H") shall apply only to and be binding on Trustee as the representative of this

10   this bankruptcy estate. Section H shall not apply to or be binding on any third-party creditor. Section

11   H shall not preclude, abrogate, limit or impair in any way or manner whatsoever, without limitation,

12   any claims, claims for relief (i.e. avoidance actions under federal or state law), causes of action,

13   subordination proceedings, claim objections, claim reclassification proceedings or any other the

14   rights of any third party creditor with respect to the Debtor's bankruptcy estate. Among the matters

15   reserved to third party creditors shall be the right to contest the purported pre-petition assignment of

16   non-debtor Ultimate Franchises, Inc.’s (“UFI”) rights to and interests in UFI’s franchise agreements

17   and rights to collect franchise fees related thereto, to Debtor (collectively, the “UFI Franchise

18   Rights”). Nothing in the Stipulation or this Order shall approve of, confirm or validate any post-

19   bankruptcy transfer of all or any part of the UFI Franchise Rights to the bankruptcy estate, which

20   shall remain subject to challenge by third party creditors.The Motion is granted and the Stipulation is

21   approved in its entirety;;
                                                                                                                Formatted: Justified, Indent: First line: 0.45", Tab
22          2.       The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to        stops: Not at 0.45"

23   the terms of the Stipulation solely to pay the expenditures set forth in the Budget, subject to the
                                                                                                                Formatted: Not Highlight
24   rights of any third party creditor with respect to the Debtor's bankruptcy estate, including the UFI

25   Franchise Rights, which shall not be limited in any manner whatsoever by the approval of the

26   Stipulation;;

27          3.       Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent

28   necessary to allow 660 BVD to perfect its adequate assurance liens, subject to the rights of any
                                                                                                                Formatted: Not Highlight
     third party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise

     Rights, which shall not be limited in any manner whatsoever by the approval of the Stipulation;;
 Case 8:19-bk-12516-TA                      Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                                           Desc
                                             Main Document    Page 33 of 71




       4.      The Carve Out is in the best interest of creditors and is approved on the terms set

forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's
                                                                                                               Formatted: Not Highlight
bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

whatsoever by the approval of the Stipulation;

       5.      The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms

set forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's
                                                                                                               Formatted: Not Highlight
bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
whatsoever by the approval of the Stipulation;; and

       6.      Nothing herein impairs any independent rights held by third parties against 660 BVD

and/or third-party entities.;                                                                                  Formatted: Justified

       7.      This order does not constitute a finding that Debtor, or its bankruptcy estate, is the          Formatted: Justified, Space Before: 0 pt, Line spacing:
                                                                                                               Exactly 24 pt
owner of UFI's rights in various franchise agreements, and rights to collect franchise fees related

thereto;

       8.      No aspect of this order shall limit the subject to the rights of any third party creditor
                                                                                                               Formatted: Not Highlight
with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights, which shall not

be limited in any manner whatsoever by the approval of the Stipulation; and
                                                                                                               Formatted: Font: 12 pt, Not Italic
       9.      Any sale of the Debtor’s, or its bankruptcy estate’s, assets that purport to include UFI’s

rights in various franchise agreements, and rights to collect franchise fees related thereto, shall be

made subject to the subject to the rights of any third party creditor with respect to the Debtor's
                                                                                                               Formatted: Not Highlight
bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
                                                                                                               Formatted: Font: 12 pt, Not Italic
whatsoever by the approval of the Stipulation.

                                                                                                               Formatted: Indent: First line: 0.45"

                                                   # # #
  Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                           Main Document    Page 34 of 71




                              2
4817-2834-7308, v. 2
       Case 8:19-bk-12516-TA              Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                                           Main Document    Page 35 of 71




1                        EXHIBIT – [SIGNATURE PAGE] TO
         ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
2
                            COMPROMISE, AND POST-PETITION FINANCING
3    APPROVED AS TO FORM:
4    GREENBERG GLUSKER FIELDS CLAMAN &
     MACHTINGER LLP
5

6    By: ________________________________
        BRIAN L. DAVIDOFF
7       KEITH PATRICK BANNER
        Counsel for Secured Creditor
8       660 BVD, LLC
9    LAW OFFICE OF ERIC ALAN MITNICK
10
   By: _________________________
11     ERIC ALAN MITNICK
       Attorneys for Creditors,
12     JOHN PATTERSON and
       WHEATSTRONG ENTERPRISES
13
   G&B LAW, LLP
14
15 By: _________________________

16     DOUGLAS M. NEISTAT
       JEREMY H. ROTHSTEIN
17     Attorneys for UNOFFICIAL
       COMMITTEE OF FRANCHISEES
18
   GLOBAL LEGAL LAW FIRM
19
20 By: _________________________
       JOSHUA J. HERNDON
21     R. MICHAEL GHILEZAN
       Attorneys for Creditors
22     WILLIAM HARTER, MONICA HARTER and HELP
       THE ONE, INC.
23 RESNIK HAYES MORADI LLP
24
   By: _________________________
25
       M. JONATHAN HAYES
26     MATTHEW D. RESNIK
       ROKSANA D. MORADI-BROVIA
27     Attorneys for Franchisees
       CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
28     SHEELEY & SONS, INC.


                                               3
     4817-2834-7308, v. 2
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 36 of 71




               EXHIBIT 4




               EXHIBIT 4
             Case 8:19-bk-12516-TA                   Doc 319
                                                         236 Filed 01/21/20
                                                                   11/19/19 Entered 01/21/20
                                                                                     11/19/19 14:28:15
                                                                                              14:44:19                                      Desc
                                                      Main
                                                       MainDocument
                                                            Document Page
                                                                        Page37
                                                                             1 of 8
                                                                                  71



    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    D. EDWARD HAYS, #162507
    ehays@marshackhays.com
    DAVID A. WOOD, #272406
    dwood@marshackhays.com
    TINHO MANG, #322146
    tmang@marshackhays.com
    MARSHACK HAYS LLP
    870 Roosevelt
    Irvine, CA 92620
    Telephone: (949) 333-7777
    Facsimile: (949) 333-7778

    Chapter 7 Trustee

        Individual appearing without an attorney
        Attorney for: Richard A. Marshack, Trustee

                                              UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                      CASE NO.: 8:19-bk-12516-TA
                                                                                CHAPTER: 7
    ULTIMATE BRANDS,

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion1):
                                                                                TRUSTEE’S MOTION TO APPROVE CASH COLLATERAL
                                                                                AGREEMENT, COMPROMISE AND POST-PETITION
                                                                                FINANCING
                                                                  Debtor(s)


PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
COMPROMISE, AND POST-PETITION FINANCING was lodged on November 19, 2019 and is attached. This order
relates to the motion which is docket number 173.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:19-bk-12516-TA   Doc 319
                            236 Filed 01/21/20
                                      11/19/19 Entered 01/21/20
                                                        11/19/19 14:28:15
                                                                 14:44:19   Desc
                         Main
                          MainDocument
                               Document Page
                                           Page38
                                                2 of 8
                                                     71




                        LODGED ORDER
Lodged Order Upload (L.O.U)                                                        https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                 Case 8:19-bk-12516-TA                            Doc 319
                                                                      236 Filed 01/21/20
                                                                                11/19/19 Entered 01/21/20
                                                                                                  11/19/19 14:28:15
                                                                                                           14:44:19               Desc
                                                                   Main
                                                                    MainDocument
                                                                         Document Page
                                                                                     Page39
                                                                                          3 of 8
                                                                                               71


                                                     Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                   Tuesday, November 19, 2019




          C O N F I R M AT I O N :

           Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
          ( 9549095.docx )
            A new order and exhibit has been added




                   Office: Santa Ana
                   Ca s e Ti t l e : U l t i m a t e B r a n d s I n c
                   Ca s e N u m b e r : 1 9 - 1 2 5 1 6
                   J u d g e I n i t i a l : TA
                   Ca s e Ty p e : b k ( B a n k r u p t c y )
                   Do c u m e n t N u m b e r : 1 7 3
                   O n D a t e : 11 / 1 9 / 2 0 1 9 @ 1 2 : 4 6 P M


          Please print               this confirmation for future reference.



          T h a n k Yo u !

         United States Bankruptcy Court, Central District of California
         Edward R. Roybal Federal Building and Courthouse
         255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                              11/19/2019, 12:45 PM
Case 8:19-bk-12516-TA                 Doc 319
                                          236 Filed 01/21/20
                                                    11/19/19 Entered 01/21/20
                                                                      11/19/19 14:28:15
                                                                               14:44:19             Desc
                                       Main
                                        MainDocument
                                             Document Page
                                                         Page40
                                                              4 of 8
                                                                   71


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 MARSHACK HAYS LLP
   870 Roosevelt
 4 Irvine, California 92620
   Telephone: (949) 333-7777
 5 Facsimile: (949) 333-7778

 6 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 7

 8                                     UNITED STATES BANKRUPTCY COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11       In re                                                     Case No. 8:19-bk-12516-TA
12       ULTIMATE BRANDS, INC.,                                    Chapter 7
13                                                                 ORDER GRANTING MOTION TO
                                                                   APPROVE CASH COLLATERAL
14                                                                 AGREEMENT, COMPROMISE, AND
                                                                   POST-PETITION FINANCING
15                          Debtor.
                                                                    EXHIBIT ATTACHED
16                                                                   (SIGNATURE PAGE)
17                                                                 Hearing:
                                                                   Date: November 5, 2019
18                                                                 Time: 11:00 a.m.
19                                                                 Courtroom: 5B
                                                                   Address: 411 W. Fourth Street,
20                                                                 Santa Ana, CA 92701

21                The motion (“Motion”)1 to approve cash collateral agreement, compromise, and post-petition

22 financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as

23 Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.

24 (“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,

25 before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made

26 and noted on the record.

27

28   1
         All terms not defined herein are used as they are defined in the Motion.

                                                              1
     4817-2834-7308, v. 2
Case 8:19-bk-12516-TA                 Doc 319
                                          236 Filed 01/21/20
                                                    11/19/19 Entered 01/21/20
                                                                      11/19/19 14:28:15
                                                                               14:44:19                Desc
                                       Main
                                        MainDocument
                                             Document Page
                                                         Page41
                                                              5 of 8
                                                                   71


 1                The Court has read and considered the Motion, the opposition to the Motion filed by
 2 Creditors, William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196

 3 (“Opposition”), joinder in opposition to Motion filed by Creditors, Michael John Patterson and

 4 Wheatstrong Enterprises, as Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as

 5 Docket No. 207. For the reasons set forth in the Motion and on the record during the hearing, the

 6 Court rules as follows:

 7                IT IS ORDERED:
 8                1.        The Motion is granted and the Stipulation is approved in its entirety;
 9                2.        The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to
10 the terms of the Stipulation solely to pay the expenditures set forth in the Budget;

11                3.        Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent
12 necessary to allow 660 BVD to perfect its adequate assurance liens;

13                4.        The Carve Out is in the best interest of creditors and is approved on the terms set
14 forth in the Stipulation;

15                5.        The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms
16 set forth in the Stipulation; and

17                6.        Nothing herein impairs any independent rights held by third parties against 660 BVD
18 and/or third-party entities.

19                                                           ###
20

21

22

23

24

25

26

27

28

                                                               2
     4817-2834-7308, v. 2
Case 8:19-bk-12516-TA           Doc 319
                                    236 Filed 01/21/20
                                              11/19/19 Entered 01/21/20
                                                                11/19/19 14:28:15
                                                                         14:44:19   Desc
                                 Main
                                  MainDocument
                                       Document Page
                                                   Page42
                                                        6 of 8
                                                             71


 1                        EXHIBIT – [SIGNATURE PAGE] TO
          ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
 2                  COMPROMISE, AND POST-PETITION FINANCING
 3
            D AS
     APPROVED  S TO FORM:
 4     GREENBERG
              RG
               GGGLUSKER FIELDS CLAMAN &
       MACHTINGER
             NG
              GE
               ER
                R LLP
 5

 6     By:
             BRIAN L.L DDAVIDOFF
 7           KEITH PATRICK
                     P T
                     PA         BANNER
             Counsell for Secured Creditor
 8           660 BVD, LLC
 9     LAW OFFICE OF ERIC ALAN MITNICK
10
       By: (Not Approved, Objection to Follow)
11         ERIC ALAN MITNICK
           Attorneys for Creditors,
12         JOHN PATTERSON and
           WHEATSTRONG ENTERPRISES
13
       G&B LAW, LLP
14

15     By:
16              DOUGLAS M. NEISTAT
                JEREMY H. ROTHSTEIN
17              Attorneys for UNOFFICIAL
                COMMITTEE OF FRANCHISEES
18
       GLOBAL LEGAL LAW FIRM
19

20     By: (Not Approved, Objection to Follow)
           JOSHUA J. HERNDON
21         R. MICHAEL GHILEZAN
           Attorneys for Creditors
22         WILLIAM HARTER, MONICA HARTER and HELP
           THE ONE, INC.
23     RESNIK HAYES MORADI LLP
24
       By:
25
                M. JONATHAN HAYES
26              MATTHEW D. RESNIK
                ROKSANA D. MORADI-BROVIA
27              Attorneys for Franchisees
                CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
28              SHEELEY & SONS, INC.


                                                    3
     4817-2834-7308, v. 2
         Case 8:19-bk-12516-TA                   Doc 319
                                                     236 Filed 01/21/20
                                                               11/19/19 Entered 01/21/20
                                                                                 11/19/19 14:28:15
                                                                                          14:44:19                                     Desc
                                                  Main
                                                   MainDocument
                                                        Document Page
                                                                    Page43
                                                                         7 of 8
                                                                              71
                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

               A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                            Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On November 19, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   MAIL REDIRECTED TO TRUSTEE 08/13/19
   DEBTOR
   ULTIMATE BRANDS INC
   30821 SEMINOLE PL
   LAGUNA NIGUEL, CA 92677-2456

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 19, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
  The Honorable Theodor C. Albert – via personal delivery
  PRESIDING JUDGE’S COPY
  United States Bankruptcy Court
  Central District of California
  Ronald Reagan Federal Building and Courthouse
  411 West Fourth Street, Suite 5085 / Courtroom 5B
  Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 19, 2019                 Cynthia Bastida                                             /s/ Cynthia Bastida
  Date                              Printed Name                                                Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
         Case 8:19-bk-12516-TA                   Doc 319
                                                     236 Filed 01/21/20
                                                               11/19/19 Entered 01/21/20
                                                                                 11/19/19 14:28:15
                                                                                          14:44:19                                     Desc
                                                  Main
                                                   MainDocument
                                                        Document Page
                                                                    Page44
                                                                         8 of 8
                                                                              71
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

        INTERESTED PARTY MAXIM COMMERCIAL CAPITAL, LLC: Andrew K Alper aalper@frandzel.com,
         rsantamaria@frandzel.com
        CREDITOR LIPT WINCHESTER ROAD, INC.: Dana M Andreoli dandreoli@steyerlaw.com,
         sleshin@steyerlaw.com
        CREDITOR 660 BVD, LLC: Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        U.S. TRUSTEE: Frank Cadigan frank.cadigan@usdoj.gov
        INTERESTED PARTY: Caroline Djang caroline.djang@bbklaw.com,
         julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
        INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR U.S. TRUSTEE: Michael J Hauser michael.hauser@usdoj.gov
        ATTORNEYS FOR FRANCHISEES CUTTING EDGE VENTURES INC., DUAFE I, LLC., SHEELEY & SONS,
         INC.: M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
         a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: D Edward Hays ehays@marshackhays.com,
         8649808420@filings.docketbird.com
        ATTORNEYS FOR CREDITORS WILLIAM HARTER, MONICA HARTER, and HELP THE ONE, INC.: Joshua J
         Herndon jherndon@attorneygl.com, e-service@attorneygl.com
        ATTORNEYS FOR JOHN SHAW, MIDORI SHAW, AND SHIPSHAPE COLLECTIVE OF FITCHBURG, LLC:
         Nicholas S Kanter nkanter@lewitthackman.com
        CREDITOR BLD CAPITAL LLC: Andy Kong Kong.Andy@ArentFox.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: Tinho Mang tmang@marshackhays.com,
         8444806420@filings.docketbird.com
        CHAPTER 7 TRUSTEE: Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com
        INTERESTED PARTY: Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        ATTORNEY FOR CREDITORS MICHAEL JOHN PATTERSON, WHEATSTRONG ENTERPRISES: Eric A
         Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        ATTORNEY FOR CREDITOR, UNOFFICIAL COMMITTEE OF FRANCHISEES: Douglas M Neistat
         dneistat@gblawllp.com, mramos@gblawllp.com
        INTERESTED PARTY: Ernie Zachary Park ernie.park@bewleylaw.com
        INTERESTED PARTY: Thomas J Polis tom@polis-law.com, paralegal@polis-
         law.com;r59042@notify.bestcase.com
        INTERESTED PARTY: Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
        U.S.T.: United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        ATTORNEY FOR DEBTOR: Julie J Villalobos julie@oaktreelaw.com,
         oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
        INTERESTED PARTY: Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        ATTORNEY FOR CHAPTER 7 TRUSTEE: David Wood dwood@marshackhays.com,
         8649808420@filings.docketbird.com
        INTERESTED PARTY: Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


                                                                                                   F 9013-3.1.PROOF.SERVICE
June 2012
4813-2063-5301, v. 1
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 45 of 71




               EXHIBIT 5




               EXHIBIT 5
Case 8:19-bk-12516-TA         Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15              Desc
                               Main Document    Page 46 of 71


   GLOBAL LEGAL LAW FIRM
 1 R. Michael Ghilezan, SBN 282340
   Joshua J. Herndon, SBN 244106
 2 380 Stevens Avenue, Suite 311
   Solana Beach, California 92075
 3 Tel.:    (888) 846-8901
   Fax:     (888) 846-8902
 4 Email: mghilezan@attorneygl.com
          jherndon@attorneygl.com
 5
     Attorneys for Creditors
 6   WILLIAM HARTER, MONICA HARTER and HELP
     THE ONE, INC.
 7

 8                             UNITED STATES BANKRUPTCY COURT
 9               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIDVISION
10   In re                                            )   Case No. 8:19-bk-125156-TA
                                                      )
11   ULTIMATE BRANDS, INC.,                           )   ORDER GRANTING MOTION TO
                                                      )   APPROVE CASH COLLATERAL
12                                                    )   AGREEMENT COMPROMISE, AND
                                                      )
13                                                    )   POST-PETITION FINANCING
                        Debtor.
                                                      )
14                                                    )   EXHIBIT ATTACHED
                                                      )   (SIGNATURE PAGE)
15                                                    )
                                                      )   Hearing Date: November 5, 2019
16                                                    )   Time: 11:00 a.m.
                                                      )   Courtroom: 5B
17                                                    )   Address: 411 W. Fourth Street,
                                                      )   Santa Ana, CA 92701
18                                                    )
                                                      )
19                                                    )
                                                      )
20                                                    )
21           The motion (“Motion”) 1 to approve cash collateral agreement, compromise, and post-petition
22   financing, filed on October 11, 2019, as Docket No. 173, by Richard A. Marshack, in his capacity as
23   Chapter 7 Trustee (“Trustee”) of the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.
24   (“Debtor”), came on for hearing on November 5, 2019, at 11:00 a.m., in the above-entitled Court,
25   before the Honorable Theodor C. Albert, United States Bankruptcy Judge. Appearances were made
26

27

28   1
      All terms not identified herein are used as they are defined in the Motion.
                                                                  1
     ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT COMPROMISE, AND POST-
                                                     PETITION FINANCING
Case 8:19-bk-12516-TA          Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                  Desc
                                Main Document    Page 47 of 71



 1   and noted on the record., including attorney's fees, that Plaintiffs incurred as a result of Defendants

 2   filing, and refusing to withdraw, the Notice with respect to Defendants.

 3          The Court has read and considered the Motion, the opposition to the Motion filed by Creditors,

 4   William Harter, Monica Harter, and Help the One, Inc., as Docket No. 196 (“Opposition”), joinder in

 5   opposition to Motion filed by Creditors, Michael John Patterson and Wheatstrong Enterprises, as

 6   Docket No. 199 (“Joinder”), and the reply filed by the Trustee, as Docket No. 207. For the reasons

 7   set forth in the Motion and on the record during the hearing, the Court rules as follows:

 8          IT IS ORDERED:
 9          1.      The Motion is granted. The Stipulation is approved. However, Section H of the
10   Stipulation ('Section H") shall apply only to and be binding on Trustee as the representative of this
11   this bankruptcy estate. Section H shall not apply to or be binding on any third-party creditor. Section
12   H shall not preclude, abrogate, limit or impair in any way or manner whatsoever, without limitation,
13   any claims, claims for relief (i.e. avoidance actions under federal or state law), causes of action,
14   subordination proceedings, claim objections, claim reclassification proceedings or any other the
15   rights of any third party creditor with respect to the Debtor's bankruptcy estate. Among the matters
16   reserved to third party creditors shall be the right to contest the purported pre-petition assignment of
17   non-debtor Ultimate Franchises, Inc.’s (“UFI”) rights to and interests in UFI’s franchise agreements
18   and rights to collect franchise fees related thereto, to Debtor (collectively, the “UFI Franchise

19   Rights”). Nothing in the Stipulation or this Order shall approve of, confirm or validate any post-

20   bankruptcy transfer of all or any part of the UFI Franchise Rights to the bankruptcy estate, which

21   shall remain subject to challenge by third party creditors.;

22          2.      The Trustee is authorized to use cash collateral under 11 U.S.C. § 363 according to the

23   terms of the Stipulation solely to pay the expenditures set forth in the Budget, subject to the rights of

24   any third party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise

25   Rights, which shall not be limited in any manner whatsoever by the approval of the Stipulation;

26          3.      Limited relief is granted from the automatic stay of 11 U.S.C. § 362 to the extent

27   necessary to allow 660 BVD to perfect its adequate assurance liens, subject to the rights of any third

28
                                             2
     ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT COMPROMISE, AND POST-
                                    PETITION FINANCING
Case 8:19-bk-12516-TA           Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15                    Desc
                                 Main Document    Page 48 of 71



 1   party creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights,

 2   which shall not be limited in any manner whatsoever by the approval of the Stipulation;

 3           4.      The Carve Out is in the best interest of creditors and is approved on the terms set forth

 4   in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's

 5   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

 6   whatsoever by the approval of the Stipulation;

 7           5.      The Professional Fee Financing is approved pursuant to 11 U.S.C. § 364 on the terms

 8   set forth in the Stipulation, subject to the rights of any third party creditor with respect to the Debtor's
 9   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner
10   whatsoever by the approval of the Stipulation;
11           6.      Nothing herein impairs any independent rights held by third parties against 660 BVD
12           and/or third-party entities;
13           7.      This order does not constitute a finding that Debtor, or its bankruptcy estate, is the
14   owner of UFI's rights in various franchise agreements, and rights to collect franchise fees related

15   thereto;

16           8.      No aspect of this order shall limit the subject to the rights of any third party creditor

17   with respect to the Debtor's bankruptcy estate, including the UFI Franchise Rights, which shall not

18   be limited in any manner whatsoever by the approval of the Stipulation; and

19           9.      Any sale of the Debtor’s, or its bankruptcy estate’s, assets that purport to include UFI’s

20   rights in various franchise agreements, and rights to collect franchise fees related thereto, shall be

21   made subject to the subject to the rights of any third party creditor with respect to the Debtor's

22   bankruptcy estate, including the UFI Franchise Rights, which shall not be limited in any manner

23   whatsoever by the approval of the Stipulation.

24                                                ###
25

26

27

28
                                             3
     ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT COMPROMISE, AND POST-
                                    PETITION FINANCING
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 49 of 71



                        EXHIBIT – [SIGNATURE PAGE]
 1
     TO ORDER GRANTING MOTION TO APPROVE CASH COLLATERAL AGREEMENT,
 2               COMPROMISE, AND POST-PETITION FINANCING
     APPROVED AS TO FORM:
 3
     GREENBERG GLUSKER FIELDS CLAMAN &
 4   MACHTINGER LLP

 5
   By: ________________________________
 6    BRIAN L. DAVIDOFF
      KEITH PATRICK BANNER
 7    Counsel for Secured Creditor
      660 BVD, LLC
 8
     LAW OFFICE OF ERIC ALAN MITNICK
 9

10 By: _________________________
       ERIC ALAN MITNICK
11     Attorneys for Creditors,
       JOHN PATTERSON and
12     WHEATSTRONG ENTERPRISES
13   G&B LAW, LLP
14
   By: _________________________
15     DOUGLAS M. NEISTAT
       JEREMY H. ROTHSTEIN
16     Attorneys for UNOFFICIAL
       COMMITTEE OF FRANCHISEES
17
     GLOBAL LEGAL LAW FIRM
18

19 By: _________________________
       JOSHUA J. HERNDON
20     R. MICHAEL GHILEZAN
       Attorneys for Creditors
21     WILLIAM HARTER, MONICA HARTER and HELP
       THE ONE, INC.
22
     RESNIK HAYES MORADI LLP
23

24 By: _________________________
       M. JONATHAN HAYES
25     MATTHEW D. RESNIK
       ROKSANA D. MORADI-BROVIA
26     Attorneys for Franchisees
       CUTTING EDGE VENTURES, INC., DUAFE I, LLC,
27     SHEELEY & SONS, INC.
28

                                               1
                      PLAINTIFFS’ MOTION TO LIFT THE STAY IN THIS MATTER
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 50 of 71




               EXHIBIT 6




               EXHIBIT 6
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 51 of 71




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                        )        Case No. 8:19-bk-12516-TA
                                       )
       5 ULTIMATE BRANDS, INC.,        )        Chapter 7
                                       )
       6           Debtor.             )        Santa Ana, California
         ______________________________)        Tuesday, November 5, 2019
       7                                        11:00 a.m.
       8                                      MOTION TO APPROVE CASH
                                              COLLATERAL AGREEMENT,
       9                                      COMPROMISE, AND POST-PETITION
                                              FINANCING
      10
                                              CHAPTER 7 TRUSTEE’S MOTION FOR
      11                                      ORDER AUTHORIZING OPERATION OF
                                              THE DEBTOR’S BUSINESS PURSUANT
      12                                      TO 11 U.S.C. SECTION 721
      13                       TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE THEODOR ALBERT
      14                    UNITED STATES BANKRUPTCY JUDGE
      15 APPEARANCES:

      16 For the Chapter 7 Trustee:           LAILA MASUD, ESQ.
                                              Marshack Hays, LLP
      17                                      870 Roosevelt
                                              Irvine, California 92620
      18                                      (949) 333-7777
      19 For Creditors Monica                 JOSH J. HERNDON, ESQ.
           Harter, William Harter             Global Legal Law Firm
      20   and Help The One, Inc.:            380 Stevens Avenue, Suite 311
                                              Solana Beach, California 92075
      21                                      (858) 256-7435
      22

      23

      24
         Proceedings recorded by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA   Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                         Main Document    Page 52 of 71


                                                                                   ii
       1 APPEARANCES:      (cont’d.)
       2 For the Unofficial                   DOUGLAS M. NEISTAT, ESQ.
           Committee of Franchisees:          Greenberg & Bass, LLP
       3                                      16000 Ventura Boulevard
                                              Suite 1000
       4                                      Encino, California 91436
                                              (818) 382-6200
       5

       6 For Creditors Michael                ERIC A. MITNICK, ESQ.
           John Patterson and                 Law Offices of Eric Alan
       7   Wheatstrong Enterprises:             Mitnick
                                              21515 Hawthorne Boulevard
       8                                      Suite 1080
                                              Torrance, California 90503
       9                                      (310) 792-5864
      10 For Secured Creditor                 KEITH P. BANNER, ESQ.
           660 BVD, LLC:                      Greenberg Glusker, LLP
      11                                      1900 Avenue of the Stars
                                              21st Floor
      12                                      Los Angeles, California 90067
                                              (310) 201-7469
      13

      14 Court Recorder:                      Denise Bustillos
                                              United States Bankruptcy Court
      15                                      411 West Fourth Street
                                              Suite 2030
      16                                      Santa Ana, California 92701
      17 Transcriber:                         Briggs Reporting Company, Inc.
                                              2160 Fletcher Parkway
      18                                      Suite 209
                                              El Cajon, California 92020
      19                                      (310) 410-4151
      20

      21

      22

      23

      24

      25




                                                        Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 53 of 71


                                                                                     1
       1    SANTA ANA, CALIFORNIA TUESDAY, NOVEMBER 5, 2019 11:00 AM
       2                                   --oOo--
       3       (Call to order of the Court.)
       4                THE COURT:    Number 17, Ultimate Brands, Inc.,
       5 motion to approve cash collateral agreement, compromise, and

       6 post-petition financing.

       7                MS. MASUD:    Good morning, your Honor.        Laila Masud
       8 on behalf of the Chapter 7 Trustee, Richard Marshack.

       9                MR. HERNDON:    Good morning, your Honor.        Josh
      10 Herndon appearing on behalf of creditors Monica Harter,

      11 William Harter, and Help the One, Inc.            Ms. Harter is in
      12 court this morning.

      13                MR. BANNER:    Good morning, your Honor.        Keith
      14 Patrick Banner --

      15                MR. NEISTAT:    Appearing by court call, your Honor,
      16 Douglas Neistat, G&B Law, LLP, appearing on behalf of the

      17 Unofficial Committee of Franchisees.

      18                MR. BANNER:    Good morning, your Honor --
      19                MR. MITNICK:    Good morning, your Honor.        Eric
      20 Mitnick on court call on behalf of creditors Michael John

      21 Patterson and Wheatstrong Enterprises.

      22                MR. BANNER:    Good morning, your Honor.        Keith
      23 Patrick Banner of Greenberg Glusker, for secured creditor

      24 660 BVD, LLC.

      25                THE COURT:    Okay.   Has everybody had a chance to




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 54 of 71


                                                                                     2
       1 read the tentative?

       2                UNIDENTIFIED SPEAKER:     Yes, your Honor.
       3                MS. MASUD:   Yes, your Honor.
       4                UNIDENTIFIED SPEAKER:     Yes, your Honor.
       5                THE COURT:   And who would like to argue the
       6 tentative.

       7                UNIDENTIFIED SPEAKER:     Yes, your Honor.
       8                MR. HERNDON:    I would like to be heard, your
       9 Honor, if I may.

      10                THE COURT:   Please.
      11                MR. HERNDON:    Your Honor, respectfully, we believe
      12 that the Trustee is putting the cart before the horse with

      13 respect to the relief that he’s requesting.             Because the
      14 relief that he’s requesting assumes the validity of the

      15 purported prepetition assignment of Ultimate Franchises or

      16 UFI’s assets to Ultimate Brand on the eve of the bankruptcy.

      17                And we don’t believe that that conveyance was
      18 proper for several reasons.          It was only very recently that
      19 mister --

      20                THE COURT:   Why do I have to accept that premise?
      21                MR. HERNDON:    Because there’s only been one
      22 document that’s been presented by Mr. Griffiths that

      23 provides any evidence that the --

      24                THE COURT:   The Court is not going to determine
      25 title in this motion.         That’s very clear.      And if that




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 55 of 71


                                                                                     3
       1 wasn’t clear, let me make it clearer now.

       2                This is not a declaratory relief adversary
       3 proceeding in which somebody has asked for a Rule 56 order.

       4 This is simply a compromise proposed by the Trustee with

       5 respect, I guess, to one of potentially several claimants.

       6 That’s it.

       7                So you could, for practical purposes say, this is
       8 a motion regarding a compromise over the Trustee’s rights to

       9 the Brooklyn Bridge.        That’s about as far as you’re going to
      10 get with respect to determination of what are the underlying

      11 rights.    Does that help you frame the argument?
      12                MR. HERNDON:    I think so, your Honor.        I mean, I
      13 just want to be clear that the concern is that the practical

      14 effect of granting the Trustee’s motions could be to, I

      15 guess, deem valid this conveyance of the asset.

      16                THE COURT:   Not going to happen.       The Court is
      17 specifically disclaiming any of that.           I recognized from day
      18 one that that’s a disputed one.          The Court is in no
      19 position, nor is it inclined to give a summary order

      20 clarifying title.

      21                What the Trustee has however pointed out, I think,
      22 although perhaps more gracious than this in the way he put

      23 it, hey, there’s no money here.          There’s nothing I can do.
      24 This is about the only chance that unsecured creditors have

      25 of getting anything.        Framed that way, why would I say, no?




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15    Desc
                          Main Document    Page 56 of 71


                                                                                     4
       1                MR. HERNDON:    I think that among the reasons for
       2 saying no is that in the motion for authorization to act

       3 under the collateral agreement, the Trustee did not submit

       4 any evidence to show that there were no other means of

       5 obtaining the kind of financing that the Trustee has

       6 obtained through 660 BVD.         He’s requesting --
       7                THE COURT:   So your premise is that Trustee has to
       8 first prove that this estate is upside down and flat broke?

       9                MR. HERNDON:    No.   I’m glad you brought that up.
      10 I think the Trustee does need to make an evidentiary showing

      11 that it is in the best interest of the creditors to enter

      12 into this agreement with 660 BVD.           Because it does seem to
      13 favor 660 BVD at the expense of the other creditors, not

      14 only of the bankruptcy --

      15                THE COURT:   Yeah, but they’re paying for it.
      16 They’re paying something, as opposed to your clients and the

      17 other objectors, who want to jeer from the sidelines, but

      18 offer no solution.

      19                Now I -- don’t get me wrong.       It’s not that I’m
      20 antagonistic to your position, but from the standpoint of

      21 the Trustee, he says there’s nothing I can do other than

      22 filing a no-asset report today.          There’s nothing I can do
      23 except play ball with this major secured creditor.                 And by
      24 the way, yeah, litigation would be a way to get their

      25 attention, but there’s no money here to finance litigation.




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 57 of 71


                                                                                      5
       1                So, your client and the other objectors would have
       2 a much more receptive audience if you were talking about

       3 money, i.e., yeah, give us a war chest to fight with the

       4 gorilla, then maybe we have something we can talk about.

       5 But, otherwise, what’s the Trustee going to do?               He’s either
       6 got to fold his flag right now or go to the next step.

       7                MR. HERNDON:    I think -- and thank you for the
       8 clarification.       I -- and I don’t want to make a hard one out
       9 of an easy one, but I just want to be very clear that, you

      10 know, my clients ended up losing a lot of money because of

      11 what Mr. Griffiths and --

      12                THE COURT:   This is a catastrophe --
      13                MR. HERNDON:    It is.
      14                THE COURT:   -- for everybody that touched it.
      15 Unfortunately, it’s way too off from the case in bankruptcy.

      16 It’s a complete mess.         I don’t want to say anybody’s
      17 responsible, or you could say everybody’s responsible.                 But
      18 it’s just a very bad situation.          I get that.
      19                The Trustee is saying, Judge, this is my only path
      20 out of the wilderness.         I don’t think I have much to bargain
      21 with anyway, so let me do this deal.           So unless somebody can
      22 point to something that is a true prejudice to your

      23 position, why would I say, no?

      24                MR. HERNDON:    And, in fact, there may not be a
      25 true prejudice if the Trustee’s motions are granted, if my




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 58 of 71


                                                                                     6
       1 clients are still able to take action with respect to the

       2 purported prepetition assignment.           If they would still be
       3 able to act -- I mean, they’ve considered the possibility --

       4                THE COURT:    No adjudication is offered nor
       5 intended to the Brooklyn Bridge.           So, I guess --
       6                MR. HERNDON:    Very well, your Honor.
       7                THE COURT:    -- BVD, whatever their name is, 660
       8 BVD?    Yeah.    They must reckon that proceeding further is
       9 probably buying a lawsuit with your folks.

      10                MR. HERNDON:    I -- frankly, your Honor, I think
      11 there’s a really good chance of that.

      12                THE COURT:    I’m sure there is.
      13                MR. HERNDON:    And, by the way, I appreciate you
      14 giving me the time.         I don’t want to drone on and on.          I
      15 just --

      16                THE COURT:    Do not -- no.
      17                MR. HERNDON:    -- am advocating for them --
      18                THE COURT:    I want zealous advocacy, and yours is
      19 among those.

      20                MR. HERNDON:    I want to make sure --
      21                THE COURT:    So, thank you very much for doing
      22 that.

      23                MR. HERNDON:    -- that their rights are protected.
      24                THE COURT:    You betcha.
      25                MR. HERNDON:    Very well, your Honor.       I’m




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 59 of 71


                                                                                     7
       1 finished.

       2                THE COURT:   Who else would like to speak to the
       3 tentative?

       4                MR. MITNICK:    Your Honor, Eric Mitnick on the
       5 phone for objecting creditors Patterson, Wheatstrong.                 We
       6 share in the arguments made by Harter.            And our concern
       7 comes from the breadth of that stipulation to use cash

       8 collateral, that appears to cut off any rights to challenge

       9 the fraudulent transfer to the Debtor.

      10                As long as there’s language that preserves the
      11 ability of other creditors to do that, we understand

      12 completely where the Court is coming from.             But it’s so
      13 broad and it’s so overreaching. It cuts off any ability to

      14 challenge 660 BVD’s claim, and any collateral that’s

      15 securing that claim in this estate.

      16                So that’s, again, why we joined in the opposition
      17 of Harter.      And with that clarification, we don’t have
      18 further opposition.

      19                THE COURT:   All right.     I’m going to construe your
      20 argument to be something like the following.              There’s a case
      21 from the Supreme Court called Moore v. Bay.             And what Moore
      22 v. Bay says is that if a creditor has a fraudulent

      23 conveyance theory, in a bankruptcy the transferor becomes

      24 the sole plaintiff under that theory.

      25                And, therefore, by this compromise, the Trustee’s




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 60 of 71


                                                                                     8
       1 giving up the right to challenge 660 BVD under some sort of

       2 fraudulent conveyance theory.          Is that about what you’re
       3 arguing?

       4                MR. MITNICK:    That is essentially it, because BVD
       5 is not -- 660 BVD has been trying to improve its position

       6 and its collateral base from the original emergency motion

       7 for use of cash collateral that was denied by this Court

       8 back in August.       With the Court’s perception with which we
       9 agreed, that the transfer for no consideration was a

      10 fraudulent transfer.        And Uniform Franchises, Inc. is a
      11 different entity.        It is not a debtor in this case.
      12                So the creditors of Ultimate Franchises, Inc. are
      13 being prejudiced by the proposed agreement that this Court

      14 appears to be willing to approve.

      15                THE COURT:   Well, I think the more nuanced way to
      16 put it is this.       As far as the estate’s claim against 660
      17 BVD or against somebody else for fraudulent conveyance, to

      18 the extent that’s wrapped up in this agreement, I am

      19 prepared to approve that in exchange for what seems to be

      20 some consideration.

      21                Now, it’s not a sweet deal because, frankly, the
      22 Trustee has very few cards to play.           I am, however,
      23 sensitive to the argument that other parties may still

      24 persist in the claim that there’s something wrong with how

      25 title was passed.        So what I think I’m inclined to do is I’m




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 61 of 71


                                                                                     9
       1 inclined to say, I will bind the rights of the estate, but

       2 not affected third-party creditors.           So that basically
       3 carves out of Moore v. Bay any theory that might otherwise

       4 apply.    That’s where I’m inclined to go with this thing.
       5                MR. MITNICK:    That is acceptable to my clients,
       6 your Honor.

       7                THE COURT:   All right.
       8                Who else?
       9                MS. MASUD:   If I may, your Honor.
      10                THE COURT:   Yes, Ms. Masud.
      11                MS. MASUD:   The Trustee just wanted to provide a
      12 quick status update to the Court, because there were some

      13 comments made in the tentative about what is the status of

      14 sale?    Where are we?      How far are we?
      15                So, here’s the latest and greatest.         We anticipate
      16 -- we have reached a deal.         We are going to be documenting
      17 it in the next few weeks.         The stalking horse bidder is the
      18 Unofficial Committee of Franchisees.

      19                We hope to have the sale motion filed by November
      20 19, so that it could be heard on December -- I’m sorry,

      21 December 10.       We checked the Court’s calendar.         It is an
      22 available date.       And so, we just wanted to ask the Court if
      23 we could potentially include that December 10 is going to be

      24 a sale hearing date in the motion, just so that all parties

      25 continue with that in mind, that there is this cutoff coming




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15    Desc
                          Main Document    Page 62 of 71


                                                                                    10
       1 up.

       2                THE COURT:   I don’t know how to respond to that.
       3 I mean, what’s before me is a motion to approve a

       4 compromise.      I’m prepared to grant yes to that.           I’m
       5 certainly open for any business that you bring to me.

       6                If you’re trying to set a deadline out of this
       7 motion -- is that what you’re doing?

       8                MS. MASUD:   To an extent, your Honor.         The Trustee
       9 just wanted something in writing from the Court that this is

      10 going to be the sale hearing date, and all parties should

      11 get --

      12                THE COURT:   You don’t need --
      13                MS. MASUD:   -- to that point.
      14                THE COURT:   If that’s an open date, you can assume
      15 that’s it.      That will be the sale date.
      16                MS. MASUD:   Understood, your Honor.
      17                THE COURT:   What I’m leery about doing is what I
      18 thought you were arguing, which is, well, somebody’s got to

      19 file something ahead of time or else they’re barred.                To the
      20 extent that that’s something other than what the local rules

      21 require, I don’t want to do that because it violates due

      22 process.

      23                MS. MASUD:   Absolutely, your Honor, and that is
      24 not the request.

      25                THE COURT:   All right.




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 63 of 71


                                                                                    11
       1                MS. MASUD:   Just simply sale hearing date December
       2 10.

       3                THE COURT:   Okay.    So you could just regard this
       4 as like a regular motion under Section 363, to sell

       5 substantially all of the assets.          The local rules apply.
       6 Everybody should know what they are.           They have a date
       7 certain by which they must file opposition.             And we’ll
       8 proceed that way.

       9                I do want to circle back on the order concluding
      10 this proceeding though.         And this -- to amplify what I just
      11 got finished saying.

      12                I hear the pain of some of the people out there
      13 who say, well, look, the Trustee never should have had this

      14 asset because it was fraudulently conveyed.             And there is
      15 this case, Moore v. Bay -- if you’re not familiar with it,

      16 look it up.

      17                And I’m prepared to say, the estate will be bound,
      18 but third-party offended creditors will not be bound, and

      19 they have the right to attack the underlying transaction,

      20 because they’re going to finance it themselves.               Unlike this
      21 poor estate who has no money, these folks, presuming they

      22 have a good case, can take their own shot.

      23                MS. MASUD:   Understood, your Honor.
      24                THE COURT:   All right?
      25                MS. MASUD:   And I will make sure that’s included




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 64 of 71


                                                                                    12
       1 in the order --

       2                THE COURT:    All right.
       3                MS. MASUD:    -- and circulated to the parties.
       4                THE COURT:    Anything else from anybody who wants
       5 to adds to that or clarify?

       6                MR. BANNER:    If I could just respond to some of
       7 the comments that were made.

       8                THE COURT:    Sure.
       9                MR. BANNER:    Thank you, your Honor.       I do agree
      10 with the tentative.         I do appreciate the Court’s very
      11 reasoned and thorough tentative.          I just want to address
      12 some of the comments that were made by counsel regarding 660

      13 BVD’s claims -- again, Keith Banner for 660 BVD, LLC.

      14                Certainly, what there -- at no step during -- at
      15 no step relating to 660 BVD or with regard to this

      16 stipulation has there ever been a transfer for no

      17 consideration.

      18                To the extent Mr. Mitnick was referring to the
      19 franchise agreements, that’s completely separate.               But when
      20 we’re talking about 660 BVD’s purchase, as we’ve submitted

      21 on the record, there’s declarations on the docket.

      22                THE COURT:    You bought this from a financial
      23 institution, right?

      24                MR. BANNER:    Yeah -- well, yeah.      It was purchased
      25 from -- at face value from the bank, the local bank, because




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 65 of 71


                                                                                     13
       1 Mr. Griffiths had defaulted on the loan.            And that’s --
       2                THE COURT:    It happens every day of the year.
       3                MR. BANNER:   -- certainly how the transaction
       4 arose.    That is how the -- you know, we are a senior secured
       5 lender because of that particular, you know, that default,

       6 that particular loan that was defaulted on, which we

       7 purchased for face value.

       8                And as part -- as your Honor has acknowledged, as
       9 part of this stipulation, you know, certainly there’s plenty

      10 of consideration.        My client would be more than happy if any
      11 of the creditors would step up and finance the professional

      12 fees and, you know, the financing component of this

      13 stipulation.       No one has stepped up at this point.
      14                We are left, to a certain extent, holding the bag,
      15 and, you know, we’ve done what we need to do to keep this

      16 case moving forward, and giving -- providing significant

      17 concessions, you know, in the process.

      18                So I just want to make sure that it’s clear.            We
      19 would ask that the stipulation as it’s drafted be granted in

      20 its entirety.       I think we’ve given more than fair
      21 consideration for, you know, for what the estate is being

      22 provided.

      23                We -- the only reason this case is proceeding now
      24 is because of my client.         And I know the Court recognizes
      25 that, and I just want to make sure that is very clear.




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 66 of 71


                                                                                    14
       1 Thank you, your Honor.

       2                THE COURT:   It is painfully clear to the Court.
       3 The only part of this that’s a little weird is this part

       4 about Moore v. Bay and fraudulent conveyances.              I think that
       5 creditors, insofar as they have independent standing to

       6 attack any of these transactions as fraudulent conveyances,

       7 I think that right should persist.           The only body that is
       8 bound by this is the estate.

       9                The estate by entering into this agreement is
      10 essentially giving a release of claims by the estate, i.e.,

      11 the Trustee of, I guess, all theories.             Preference,
      12 equitable subordination, contractual subordination, any of

      13 those kind of theories, the estate must stay silent, because

      14 they have surrendered their rights for consideration.

      15 That’s what I want the order to read.

      16                If offended creditors or franchisees have
      17 independent rights, and I’m thinking primarily a fraudulent

      18 conveyance, because that’s what Moore v. Bay was about,

      19 those can persist.        And so if they want to independently
      20 finance their claim against this consolidated entity, I

      21 guess they still have leave to do that.            But preference,
      22 fraudulent conveyance by the estate, equitable subordination

      23 by the estate, all those things are sold.

      24                All right.   So that will be the order.
      25                Would you submit that, Ms. Masud, and be sure that




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 67 of 71


                                                                                    15
       1 that point is clarified?

       2                MS. MASUD:    Absolutely.
       3                THE COURT:    And, if possible, try to get your
       4 colleagues to take a look at it to be sure that they don’t

       5 have to object to the form of order.

       6                MR. BANNER:    Yeah, we would like to see a copy of
       7 that order, your Honor.

       8                THE COURT:    All right.    Yeah.
       9                MR. BANNER:    We want to make sure that no
      10 creditors try to assert claims that are owned by -- that

      11 have been released as part of the estate.             So, thank you.
      12                THE COURT:    All right.    Very well.     The Movant
      13 will submit a form of order.          Thank you.    Good luck.
      14                UNIDENTIFIED SPEAKER:      Thank you, your Honor.
      15                THE COURT:    Hope to see you in December -- what
      16 date was it?

      17                MS. MASUD:    December 10th, your Honor.
      18                THE COURT:    Okay.   Very good.
      19                MR. MITNICK:    Thank you, your Honor.       Have a good
      20 day.

      21                THE COURT:    You, too.
      22                There is another Ultimate Brands matter on.
      23 That’s 17.10.       It’s filed as motion for order authorizing
      24 operation.      I guess that can be granted.        Is there any
      25 problem with that?




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15    Desc
                          Main Document    Page 68 of 71


                                                                                    16
       1                MS. MASUD:   No, your Honor.      I just wanted to
       2 provide a further update to the Court, that in light of the

       3 upcoming sale hearing, the Trustee anticipates that

       4 continued operations to collect the franchisor funds --

       5                THE COURT:   So that’s what you’re doing, you’re
       6 basically collecting money?          Are you maintaining your end of
       7 things --

       8                MS. MASUD:   We --
       9                THE COURT:   -- like updating the web site --
      10                MS. MASUD:   “The web site.”
      11                THE COURT:   -- and things like that?
      12                MS. MASUD:   We are doing what we can, your Honor.
      13 And with this order, hopefully, we can continue doing that

      14 and maybe even a little bit more.

      15                But we do anticipate only needing the order
      16 through December 20th.         So no longer January 31st.          So, I
      17 will go ahead and make sure that that’s in the order.

      18                THE COURT:   All right.     Why don’t you put that in
      19 the order.

      20                MS. MASUD:   Okay.    That’s it.    Thank you, your
      21 Honor.

      22                THE COURT:   Yes, counsel?
      23                MR. HERNDON:    Just -- and I’ll make it really
      24 brief, your Honor, because, again, I don’t want to make a

      25 hard one out of an easy one.




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 69 of 71


                                                                                    17
       1                I just want to make sure that by the Court
       2 granting this particular motion by the Trustee, it doesn’t

       3 show acquiescence on behalf of my clients to the validity of

       4 the --

       5                THE COURT:   No.   Nor --
       6                MR. HERNDON:    Okay.
       7                THE COURT:   -- is it a blessing of the adequacy of
       8 performance under contractual arrangement.             I’m not doing
       9 any of that.

      10                MR. HERNDON:    Okay.
      11                THE COURT:   My -- what I’m really doing is a very
      12 modest thing, which is to allow a trustee to continue

      13 operating as best he can, clearly in your view not

      14 adequately, until this thing can get sold.

      15                Without my order, one could say the code dictates
      16 that he stop all the music now and just try to liquidate the

      17 assets.    Okay.     So, I’m giving him a permission to continue
      18 to operate.

      19                MR. HERNDON:    Part -- inclusive of, for instance,
      20 providing an accounting of franchise fees collected?

      21                THE COURT:   He’s supposed to -- I’m sure he’s
      22 supposed to do a lot of things that you can point to in the

      23 agreements that he’s not doing.          It doesn’t surprise me.
      24 All I’m saying by this order is, you can keep trying to try.

      25                MR. HERNDON:    Okay.




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15   Desc
                          Main Document    Page 70 of 71


                                                                                    18
       1                THE COURT:   And that’s all, you know, I’m saying.
       2                MR. HERNDON:    Very well.
       3                THE COURT:   Okay?
       4                MR. HERNDON:    Thank you for the time.        Appreciate
       5 it.

       6                MR. NEISTAT:    If I may be heard, your Honor.
       7 Douglas Neistat on behalf of the Unofficial Committee of

       8 Franchisees.

       9                THE COURT:   Yes.
      10                MR. NEISTAT:    We concur with counsel’s summary of
      11 the case in its present posture.          An agreement has been
      12 reached in principal involving the sale of assets, and that

      13 will be -- that’s where they’re (indiscernible) the December

      14 10 hearing date.

      15                I just want to make sure that the Trustee’s
      16 authority to operate will extend through that December 20

      17 date and not beyond.        Because the original application was
      18 for January 31st, and my client has a great deal of concern

      19 that that takes it into a period of time where it frustrates

      20 the -- continues to frustrate the ability to franchisees to

      21 operate.

      22                THE COURT:   I understood Ms. Masud was modifying
      23 her motion to move up the date to December 20th, and that’s

      24 what I expect the order to say.

      25                MS. MASUD:   That’s what my client asked.




                                                         Briggs Reporting Company, Inc.
Case 8:19-bk-12516-TA    Doc 319 Filed 01/21/20 Entered 01/21/20 14:28:15    Desc
                          Main Document    Page 71 of 71


                                                                                     19
       1                MR. NEISTAT:    Thank you, your Honor.
       2                THE COURT:   All right.     Very good.
       3       (Proceedings concluded.)
       4

       5

       6                I certify that the foregoing is a correct
       7 transcript from the electronic sound recording of the

       8 proceedings in the above-entitled matter.

       9

      10 /s/ Holly Steinhauer                  11-20-19
         Transcriber                           Date
      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                                          Briggs Reporting Company, Inc.
